Citation Nr: 1728955	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  13-24 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether VA paid the proper reimbursement based on accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1966 to September 1968.  The Veteran passed away in November 2009.  The Appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.  In that decision, VA denied accrued benefits in excess of $18,858.00.  

The Board remanded the issue in May 2016 in order to perform a review and audit of the effective date and accrued benefits award as set forth in the February 2014 Informal Conference Report.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, remand is required to properly adjudicate the matter.  The Appellant indicated that she disagreed with the determination regarding reimbursement of final illness expenses, to include travel and medical expenses related to the Veteran's cancer treatment, including in a statement dated April 2011, and her Substantive Appeal in August 2013.  While VA reviewed the matter following the previous Board remand, that audit did not appear to include itemized expenses submitted by the Appellant in November 2010 and April 2011.  These expenses must be included in the review of any accrued benefits owed, and reasons as to why or why not those benefits will be paid must be provided.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Appellant to obtain all receipts she has relative to last sick and burial expenses of the Veteran, and determine whether the Appellant may be fully reimbursed for those expenses with accrued benefits awarded.

2.  Then conduct an audit of the accrued benefits paid, to include each final illness expense claimed by the Appellant.  The AOJ must state the reasons for denying payment for any and all expenses claimed.  If, and only if, the paid accrued benefit funds are insufficient to reimburse the Appellant for final expenses, the AOJ should then undertake all steps necessary to determine any and all sums still due to the Appellant for final illness expenses.

3. Then, readjudicate the claim.  If any decision is adverse to the Appellant, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




